Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-20 are pending.  Claims 1-20 are examined on the merits.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adkins et al (20200163909).	            
	  Adkins et al teach compositions and methods for treating skin redness. According to an embodiment, the invention is a topical skin care composition having a dermatologically acceptable vehicle, such as, water and a plurality of ingredients dissolved in the vehicle. The ingredients include: a blend of natural oils; a plurality of vitamins; and 0.1-1 wt % salicyloyl phytosphingosine. The composition is unsuitable for application on the eyelids or eye area. The blend of natural oils includes: Aloe barbadensis leaf juice extract; Cocos nucifera (coconut oil); hydrolyzed glycosaminoglycans; and caprylic/capric triglycerides. The plurality of vitamins is selected from a group consisting of vitamin C, vitamin E, salts/derivatives of vitamin C (thus the claimed absorbic acid, thus claim 2 is met) and vitamin E, and mixtures thereof. In one aspect, the plurality of vitamins includes: sodium ascorbyl phosphate; disodium lauriminodipropionate tocopheryl phosphate; and jojoba oil (thus the claimed jojoba oil, thus claim 3 is met) (see Abstract). Adkins et al teach a kit comprising: a first container, the first container containing a cream for treating rosacea in a human in need thereof, the cream ( thus provided as a cream) including: (i) a blend of natural oils, wherein the blend of natural oils includes: Aloe barbadensis leaf juice extract (thus a sufficient amount of aloe barbadensis); Cocos nucifera (coconut oil) (thus a sufficient amount of coconut oil); hydrolyzed glycosaminoglycans; and caprylic/capric triglycerides; (ii) a plurality of vitamins, wherein the plurality of vitamins is selected from a group consisting of: vitamin C, vitamin E, salts/derivatives of vitamin C and vitamin E (thus a sufficient amount of vitamin E oil), and mixtures thereof; and (iii) 0.1-1 wt % salicyloyl phytosphingosine (see claim 1). In one or more embodiments, for maximum effect and results, the user may apply the composition to the affected area multiple times a day, for example, 2-3 times a day [0037] (thus claim 4 is met).
            Adkins et al do not teach using extra-virgin coconut oil.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either regular coconut oil, virgin coconut oil, or extra-virgin coconut. Determining an appropriate type of coconut oil is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
          The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for application to a body cavity prior to, during or after intercourse to ease symptoms related to itchiness, or dryness.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             Claims 8-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655